 1

 2                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 3
       THOMAS WEINSTEIN,
 4                                                        NO. 2:17-cv-01897-RSM
                              Plaintiff,
 5                                                        ORDER GRANTING STIPULATED
              vs.                                         MOTION FOR DISBURSEMENT OF
 6                                                        REGISTRY FUNDS
       MANDARICH LAW GROUP, LLP.
 7
                              Defendant.
 8

 9
            THIS MATTER having come before the Court on the Parties’ Stipulated Motion for
10
     Disbursement of Registry Funds, and the Court having reviewed the Motion, hereby finds and
11
     ORDERS that the Parties’ Motion is GRANTED as set forth below. In this case, the principal
12
     funds deposited in the registry were $124,019.57. The Clerk is authorized and directed to draw a
13
     check from these funds in the amount of $117,491.42 plus all accrued interest, minus any statutory
14
     users fees, payable to “Anderson Santiago, PLLC IOLTA” and mail and deliver the check to
15
     Anderson Santiago, PLLC, 787 Maynard Ave. S. #201, Seattle, WA 98104. The Clerk is further
16
     authorized and directed to draw a check on the remaining funds deposited in the registry, $6,528.15
17
     plus all accrued interest, minus any statutory users fees, payable to “Messer Strickler, Ltd. Client
18
     Trust Account” and mail and deliver the check to Msesser Strickler, Ltd., 225 W. Washington St.,
19
     Ste. 575, Chicago, IL 60606.
20
                    DATED this 14th day of February 2020.
21

22

23
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE



     ORDER - 1
     2:17-CV-01897-RSM
